       Case 5:20-cv-03021-JWB-JPO Document 38 Filed 10/30/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


DARREN JARELLE DAVIS,

                       Plaintiff,

v.                                                                   Case No. 20-3021-JWB

(FNU) BERG, (FNU) RAMIREZ, and (FNU) TAYLOR,

                       Defendants.


                                MEMORANDUM AND ORDER

       This matter comes before the court on Chief Magistrate Judge James O’Hara’s order to

show cause why this matter should not be dismissed, with prejudice, for lack of prosecution

pursuant to Fed. R. Civ. P. 41(b). (Doc. 36.) Plaintiff has failed to respond to the October 1, 2020,

deadline in the show cause order. For the reasons herein, Plaintiff’s complaint is DISMISSED,

without prejudice, for failure to prosecute.

       When Plaintiff originally filed this action, he was being detained at the Johnson County

Adult Detention Center. (Doc. 1.) Plaintiff initially moved for appointment of counsel and to

proceed in forma pauperis. (Docs. 2, 7.) Plaintiff’s motion to proceed in forma pauperis was

granted but his request for counsel was denied without prejudice. (Docs. 5, 8.) On March 9, 2020,

Plaintiff notified the court of his change of address, which identified a street address in Kansas

City, Missouri. (Doc. 9.) Plaintiff has not filed any additional documents or responses on the

court’s docket and he has not notified the court of any further change in his address. Since filing

his change of address, the court and Defendants have mailed docket entries to Plaintiff at the

Kansas City address. (See, e.g., Doc. 32.)




                                                 1
       Case 5:20-cv-03021-JWB-JPO Document 38 Filed 10/30/20 Page 2 of 3




       On May 18, Defendants moved to dismiss Plaintiff’s complaint. (Doc. 26.) Plaintiff failed

to file a response. Defendants also moved to stay discovery (Doc. 30) and Plaintiff did not file a

response. This court evaluated the motion to dismiss on the merits and granted the motion in part.

(Doc. 32.) On August 20, Magistrate Judge O’Hara ordered the parties to confer and submit a

joint planning meeting report (the “order to engage”). (Doc. 34.) Magistrate Judge O’Hara warned

Plaintiff that a failure to engage with defense counsel as ordered will result in the entry of an order

requiring him to show cause why the case should not be dismissed with prejudice due to Plaintiff’s

pattern of not responding. (Id.) Plaintiff failed to contact defense counsel as required by the court.

(Doc. 35.) Magistrate Judge O’Hara entered a show cause order requiring Plaintiff to respond to

the undersigned by October 1, 2020. (Doc. 36.) Plaintiff has failed to respond.

       Based on a review of the record, the court has typically mailed its orders to Plaintiff by

first class mail. On two occasions, the recent show cause order and the order to engage, the court

sent the orders by both first-class mail and certified mail. (Docs. 34 and 36.) Although Magistrate

Judge O’Hara issued the show cause order on September 14, 2020, the court has not received the

certified mail receipt. With respect to the order to engage, the court received a receipt that stated

the mail was “refused unable to forward.” (Doc. 37.)

       Federal Rule of Civil Procedure 41(b) authorizes the involuntary dismissal of an action

“[i]f the plaintiff fails to prosecute or to comply with [the Federal Rules of Civil Procedure] or a

court order.” Fed. R. Civ. P. 41(b). If the court dismisses the action with prejudice, it is required

to apply the factors the Tenth Circuit listed in Ehrenhaus v. Reynolds, 965 F.2d 916 (10th Cir.

1992). Banks v. Katzenmeyer, 680 F. App'x 721, 724 (10th Cir. 2017). If the court dismisses the

action without prejudice, it does not need to analyze the factors. Id.




                                                  2
       Case 5:20-cv-03021-JWB-JPO Document 38 Filed 10/30/20 Page 3 of 3




          Based on the record, Plaintiff has failed to prosecute this action since filing his notice of a

change in address. Although Magistrate Judge O’Hara has recommended a dismissal with

prejudice, the court declines to do so because the return receipt regarding Magistrate Judge

O’Hara’s order to engage shows that the order was not delivered and the court has not received a

return receipt for the show cause order even though it has been several weeks since that order was

mailed.

          The court finds that a dismissal without prejudice is warranted due to Plaintiff’s failure to

prosecute this action.



IT IS SO ORDERED. Dated this 30th day of October 2020.

                                                         __s/ John W. Broomes__________
                                                         JOHN W. BROOMES
                                                         UNITED STATES DISTRICT JUDGE




                                                    3
